Exhibit 99.2 – Unaudited Interim Consolidated Financial Statements DIGITAL INSTRUCTOR LLC UNAUDITED CONSOLIDATED BALANCE SHEETS June 30, December 31, ASSETS 2008 2007 Current assets: Cash and cash equivalents $ 94,683 $ 76,611 Accounts receivable 52,646 42,950 Credit card holdbacks 350,349 432,120 Member note receivable 27,988 30,977 Prepaid licenses-current 47,539 36,360 Inventory 62,064 61,491 Total current assets 635,269 680,509 Property and equipment, net 34,384 49,260 Prepaid licenses-long term 23,415 34,594 Other assets 3,287 2,536 Total assets $ 696,355 $ 766,899 LIABILITIES AND MEMBERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable $ 262,978 $ 302,789 Accrued liabilities 149,925 164,099 Total current liabilities 412,903 466,888 Commitments and contingencies. Members' equity (deficit) 283,452 300,011 Total liabilities and members’ equity (deficit) $ 696,355 $ 766,899 1 DIGITAL INSTRUCTOR LLC UNAUDITED INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS AND CHANGES IN MEMBERS' EQUITY (DEFICIT) for the six months ended June 30, 2008 and 2007 Six months ended June 30, Six months ended June 30, 2008 2007 Net revenues $ 1,870,877 $ 2,150,507 Cost of revenues 149,575 144,999 Gross profit 1,721,302 2,005,508 Operating expenses: Advertising 907,777 1,107,771 Bank and credit card fees 211,733 245,828 Salaries and benefits 341,330 129,683 Professional fees 116,321 81,268 Office expense 40,413 29,007 Website programming and design 20,134 57,697 Rent 60,728 22,834 Travel and entertainment 13,190 16,911 Repairs and maintenance - 10,186 License fees 2,456 3,983 Miscellaneous 4,545 2,890 Depreciation 19,233 8,197 Total operating expenses 1,737,860 1,716,255 Income (loss) from operations (16,558 ) 289,253 Interest expense, net 1 165 Net income (loss) (16,559 ) 289,088 Members' equity (deficit), beginning of year 300,011 (4,056 ) Contributions - - Distributions - 51,655 Members' equity (deficit), end of year $ 283,452 $ 233,377 2 DIGITAL INSTRUCTOR LLC UNAUDITED INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS for the six months ended June 30, 2008 and 2007 2008 2007 Cash flows from operating activities: Net income (loss) $ (16,559 ) $ 289,088 Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation 19,233 8,197 Amortization of product license costs 20,000 10,000 Debt issued in lieu of payment for services Changes in current assets and liabilities: Accounts receivable (9,696 ) 33,674 Credit card holdbacks 81,771 (180,643 ) Prepaid licenses (20,000 ) (35,001 ) Inventories (573 ) (119,389 ) Other assets (751 ) (698 ) Accounts payable (39,811 ) 328,171 Accrued liabilities (14,174 ) (34,756 ) Net cash provided by (used in) operating activities 19,440 298,643 Cash flows from investing activities: Collection of note receivable made to member 2,989 - Cash purchases forproperty and equipment (4,357 ) (26,226 ) Net cash flows used in investing activities (1,368 ) (26,226 ) Cash flows from financing activities: Payment of member note payable - (24,000 ) Distributions to equity members - (51,655 ) Net cash flows (used in) provided by financing activities - (75,655 ) Net increase in cash and cash equivalents 18,072 196,762 Cash and cash equivalents, beginning of period 76,611 67,071 Cash and cash equivalents, end of period $ 94,683 $ 263,833 3 Digital Instructor LLC Notes to UNAUDITED INTERIM Consolidated Financial Statements Organization and Summary of Significant Accounting Policies Business Digital Instructor LLC and subsidiaries (the Company) was formed as a limited liability company in Colorado in 2006 as an e-commerce marketing company offering educational and instructional content direct to consumers.Located in Boulder, Colorado, the Company offers high quality, digital content in the areas of computer software education, early learning for children, debt settlement and relationship/marriage counseling.The Company’s mission is to offer products that allow consumers to improve their lives in business and in everyday life. Principles of Consolidation The consolidated financial statements include the accounts of the Company and its subsidiaries, Digital Instructor EU Ltd., Overnight Genius Ltd., and Pagoda Marketing, Inc.Intercompany transactions and balances are eliminated in consolidation. Use of Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities, and reported amounts of revenues and expenses during the reporting period.Such estimates include a reserve for returns and credit card chargebacks and accrued liabilities.Actual results could differ from those estimates. Cash and Cash Equivalents Cash and cash equivalents include all cash balances and highly liquid investments purchased with an original maturity of three months or less. Concentration of Credit Risk Financial instruments, which potentially subject the Company to concentrations of credit risk, are cash equivalents and accounts receivable. The Company maintains cash and cash equivalents with one financial institution.During the period ended June 30, 2008, the Company had no deposits in excess of the Federal Deposit Insurance Corporation (FDIC).With respects to accounts receivable, the Company limits its credit risk by utilizing an internet authentication service. Inventories Inventories consist of purchased finished goods and are valued at the lower of cost (first-in, first-out) or market.Provisions, when required, are made to reduce excess and obsolete inventories to their estimated net realizable values.There were no provisions for excess and obsolete inventories at June 30, 2008 or December 31, 2007. 4 1. Organization and Summary of Significant Accounting Policies, continued Property and Equipment Property and equipment are stated at cost.The Company depreciates property and equipment using the straight-line method over the estimated useful lives of the assets, estimated at five to seven years.Salvage values of these assets are not considered material.Repairs and maintenance costs that do not increase useful lives and/or enhance the value of the assets are charged to operations as incurred. Revenue Recognition The Company's revenues consist of sales of educational and instructional computer software. The Company recognizes revenue once collectability is established, delivery of services has occurred, all performance obligations have been satisfied, and no refund obligations exist. Advertising Costs The Company expenses advertising costs as incurred.Advertising expenses were $907,777 and $1,107,771 in the first six months of 2008 and 2007, respectively. Shipping and Handling Costs The Company’s shipping and handling costs are included in cost of sales for all periods presented. Income Taxes The Company is an LLC and therefore all profits are allocated directly to the owners of the LLC and there are no income taxes attributable to the LLC. 2. Accounts Receivable Accounts receivable consists of amounts due the Company from the credit card processors as a result of the normal lag time between the transaction settlement and payment.As of June 30, 2008 and December 31, 2007, the balance of accounts receivable was $52,646 and $42,950, respectively. 3. Credit Card Holdbacks Credit card holdbacks are reserves maintained by the credit card processors for any potential chargebacks.As of June 30, 2008 and December 31, 2007, the balance of credit card holdbacks was $350,349 and $432,120, respectively.The Company maintains a separate accrual for returns and chargebacks as a component of accrued liabilities.The balance of this accrual at June 30, 2008 and December 31, 2007 $66,460 and $60,327, respectively. 5 4. Prepaid Licenses Prepaid licenses consist of payments made for licenses on the software the Company sells and range in term from three to five years.The balance of prepaid licenses as of June 30, 2008 and December 31, 2007 $70,954 and $70,954, respectively. 5. Property and Equipment, Net Property and equipment, net comprised the following: June 30, 2008 December 31, 2007 Computers and equipment $ 46,256 $ 44,885 Furniture and fixtures 28,635 25,649 Less accumulated depreciation (40,507 ) (21,274 ) $ 34,384 $ 49,260 Depreciation expense for the six months ended June 30, 2008 and the year ended 2007 was $19,233 and $16,394, respectively. 6. Accrued Liabilities Accrued liabilities were comprised of the following at June 30, 2008 and December 31, 2007: June 30, 2008 December 31, 2007 Reserve for returns and chargebacks $ 66,460 $ 60,327 Accrued marketing expense 83,465 65,280 Accrued payroll - 38,492 $ 149,925 $ 164,099 7. Members’ equity The Members of the Company are divided into two classes.Class A Members are comprised of the founders of the company.The equity balance held by Class A Members was$16,548 and $18,140 as of June 30, 2008 and December 31, 2007, respectively.Class B Members are comprised of all other members not included in Class A.The equity balance held by Class B
